--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 9th day of August 2011, by and between interclick, inc., a Delaware
corporation headquartered at 11 West 19th Street, 10th floor, New York, NY 10011
and   Michael Katz, an individual residing at 310 East 53rd Street, Apt 4F, New
York, New York 10022 (“Executive”).  As used herein, the “Effective Date” of
this Agreement shall mean January 1, 2011.
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.             Employment and Duties.  The Company agrees to employ and
Executive agrees to serve as the Company's Chief Executive Officer.  The duties
and responsibilities of Executive shall include the duties and responsibilities
as the Board of Directors may from time to time assign to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.  Provided
that none of the additional activities interferes with the performance of the
duties and responsibilities of Executive or are determined by the Board of
directors inconsistent with the position, standing, stature, reputation or best
interests of the Company, nothing in this Section 1, shall prohibit Executive
from (a) serving as a director or member of a committee of up to two (2)
entities that do not, in the good faith determination of the Board, compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (b) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; provided, that any
fees, royalties or honorariums received therefrom shall be promptly turned over
to the Company during the term of Executive’s Employment Period (defined below);
(c) serving as a director or trustee of any governmental, charitable or
educational organization or (d) engaging in additional activities in connection
with personal investments and community affairs; provided that such activities
are not inconsistent with Executive’s duties under this Agreement and do not
violate the terms of Section 15.
 
2.             Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years following the Effective
Date and shall be automatically renewed for successive one (1) year periods
thereafter unless either party provides the other party with written notice of
his or its intention not to renew this Agreement at least three (3) months prior
to the expiration of the initial term or any renewal term of this
Agreement.  “Employment Period” shall mean the initial three (3) year term plus
renewals, if any.
 
 
1

--------------------------------------------------------------------------------

 


3.             Place of Employment.  Executive's services shall be performed at
the Company's offices located in New York, New York. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
4.             Base Salary.  For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive during the
Employment Period a base salary (the "Base Salary") at an annual rate of
$400,000.00, with such adjustments to the Base Salary as shall be determined by
the Board. The Base Salary shall be paid in periodic installments in accordance
with the Company's regular payroll practices.
 
5.             Bonuses.  During the Employment Period, the Executive shall be
entitled to an annual bonus (the “Annual Bonus”) if the Company meets or exceeds
criteria adopted by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) for earning Bonuses which shall be adopted by the
Compensation Committee annually.  Bonuses shall be paid by the Company to the
Executive promptly after determination that the relevant targets have been met,
it being understood that the attainment of any financial targets associated with
any bonus shall not be determined until following the completion of the
Company’s annual audit and public announcement of such results and shall be paid
promptly following the Company’s announcement of earnings.  The “Target Bonus”
for Executive for 2011 shall be 60% of Base Salary upon achievement of 100% of
the criteria for Executive established by the Compensation Committee and such
percentage as the Compensation Committee shall determine during the Employment
Period.  The Compensation Committee may provide for lesser or greater percentage
Bonus payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time.  For
the avoidance of doubt, if Executive is employed upon expiration of the term of
this Agreement, he shall be entitled to the Annual Bonus for such last year on a
pro-rata basis through the last date of employment, even if he is not employed
by the Company on the date the Annual Bonus is paid for such last year.
 
6.             Severance Compensation.   Upon termination of Executive’s
employment prior to expiration of the Employment Period unless the Executive’s
employment is terminated for Cause or Executive terminates his employment
without Good Reason, the Executive shall be entitled to receive any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date, any accrued but unused
vacation time through the termination date in accordance with Company policy and
an amount equal to 100% of the sum of Executive’s then-current Base Salary and
current Annual Bonuses earned during the prior twenty-four (24) months (the
“Separation Period”), immediately prior to the date of termination (the
“Separation Payment”), provided that Executive executes an agreement releasing
Company and its affiliates from any liability associated with this Agreement and
complies with his other obligations under this Agreement as provided in Section
14 and 15 hereof, as a condition to such Separation Payment. Subject to the
terms hereof, one-half of the Separation Payment shall be paid within ten (10)
days following the execution and delivery of the aforementioned release and the
balance of the Separation Payment shall be paid in accordance with the customary
payroll practices of the Company, provided, however, that following the
occurrence of the Change of Control the Separation Payment shall be payable
within ninety (90) days of the termination of this Agreement and the employment
of Executive  for Good Reason (as defined below) following the Change of
Control.

 
2

--------------------------------------------------------------------------------

 


Subject to the Executive’s (1) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which the Employee
participated immediately prior to the termination date (“COBRA Continuation
Coverage”), and (2) continued payment of premiums for such plans at the active
employee rate (excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars), Company shall promptly reimburse
Executive for the cost of COBRA Continuation Coverage for the Executive and his
eligible dependents until the earliest of (x) the Executive or his eligible
dependents, as the case may be, ceasing to be eligible under COBRA, and (y)
eighteen (18) months following the termination date (the benefits provided under
this clause (ii), the “Medical Continuation Benefits”) or until such time as
Executive shall obtain reasonably equivalent benefits from subsequent employment
or spousal benefits.
 
7.             Equity Awards.  The Executive shall be eligible for such grants
of awards under the Company’s 2011 Incentive Plan (or any successor or
replacement plan adopted by the Board of Directors and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee may from
time to time determine and initially, based on the following as set forth below
(the “Share Awards”).  Share Awards shall be subject to the applicable Plan
terms and conditions, provided, however, that Share Awards shall be subject to
any additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.
 
The Executive has been awarded 75,000 shares of restricted Company Common Stock
under the Company’s 2007 Incentive and Award Plan as of March 21, 2011 as a 2011
Share Award and has received grants of Company options.  The 2011 Share Award
and any and all additional option grants or other awards (e.g., RSU’s) then held
by Executive: (i) shall vest as set forth in the particular awards, provided
Executive is still employed by the Company on each vesting date, and (ii) shall
vest as to 100% of any then unvested portions upon the occurrence of a Change of
Control. .   Prior to a Change of Control, any remaining unvested portion of the
2011 Share Award and other awards shall vest if the Executive’s employment or
this Agreement is terminated by Executive for Good Reason or by the Company
without Cause.
 
8.             Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards) (collectively, the “Clawback
Benefits”) shall be subject to “Company Clawback Rights” as follows: During the
period that the Executive is employed by the Company and  upon the termination
of the Executive’s employment and for a period of three (3) years thereafter, if
there is a restatement of any financial results from which any Clawback Benefits
to Executive shall have been determined, Executive agrees to repay any amounts
which were determined by reference to any Company financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Company’s financial information.  All Clawback Benefits
amounts resulting from such restated financial results shall be retroactively
adjusted by the Compensation Committee to  take into account the restated
results, and any excess portion  of  the Clawback Benefits  resulting from such
restated results shall be immediately surrendered to the Company  and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the Revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations.  All determinations by
the Compensation Committee with respect to the Clawback Rights shall be final
and binding on the Company and Executive.  The Clawback Rights shall terminate
following a Change of Control, subject to applicable law, rules and regulations.
For purposes of this Section 8, a restatement of financial results that requires
a repayment of a portion of the Clawback Benefits amounts shall mean a
restatement resulting from material non-compliance of the Company with any
financial reporting requirement under the federal securities laws and shall not
include a restatement of financial results resulting from subsequent changes in
accounting pronouncements or  requirements which were not in effect on the date
the financial statements were originally prepared (“Restatements”).  The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) and
requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd-Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect.  Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd-Frank Act and such rules and regulation
as hereafter may be adopted and in effect.
 
 
3

--------------------------------------------------------------------------------

 


9.             Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.
 
10.           Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, "Benefit Plans"),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company's managerial or
salaried executive employees.  The Company shall pay one hundred (100%) percent
of the cost of individual coverage and fifty (50%) percent of the incremental
cost of dependent coverage for Executive’s dependents.
 
11.           Intentionally omitted.
 
12.           Stock Options and Restricted Stock.  The Executive shall be
eligible for such grants of awards under the Equity Incentive Plans as the
Compensation Committee or the Board may from time to time determine
 
13.           Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
Annual Bonus for the current year through the date of death,  reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.  In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Coverage.
 
 
4

--------------------------------------------------------------------------------

 


(b)            Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata Annual Bonus for the current year
accrued through the Executive’s last date of Employment with the Company,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive’s employment with
the Company. In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Coverage.  For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three (3) months during any twelve (12) consecutive months.
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days following his receipt of such written demand; (b) the conviction of, or
plea of guilty or nolo contendere to, a felony, or (c) fraud, dishonesty or
gross misconduct which is materially and demonstratively injurious to the
Company. Termination under clauses (b) or (c) of this Section 13(c)(1) shall not
be subject to cure.
 
 
5

--------------------------------------------------------------------------------

 


(2)           For purposes of this Section 13(c), no act, or failure to act, on
the part of Executive shall be considered “willful” unless done, or omitted to
be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company (including
reputationally).  Prior to any termination for Cause, Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the full Board (other than Executive) to
terminate him for Cause.  After providing the notice in the foregoing sentence,
the Board may suspend the Executive with full pay and benefits until a final
determination pursuant to this Section 13(c) has been made.


(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 
(d)           Good Reason and Without Cause.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 13(d)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment, without the Executive’s consent, to the Executive of a title
that is different from and subordinate to the title Chief Executive Officer of
the Company, provided, however, for the absence of doubt following a Change of
Control, should the Executive cease to retain either the title or
responsibilities assumed on the Effective Date, or Executive is required to
serve in a diminished capacity or lesser title  in a division or unit of another
entity (including the acquiring entity), such event shall constitute Good Reason
regardless of the title of Executive in such acquiring company, division or
unit; (C) the occurrence of a Change of Control; (D) material breach by the
Company of this Agreement; or (E) the re-location of Executive to an office
outside of New York, New York (Borough of Manhattan).
 
(2)           Except with respect to subparagraph “(C)” in Section 13(d)(1)
above, the Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.
 
 
6

--------------------------------------------------------------------------------

 


(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or  executors) the Separation Payment amount;
provided, however, that (a) in the event Executive elects to terminate this
Agreement for Good Reason in accordance with subparagraph “(C)” in Section
13(d)(1), such election must be made within ninety (90) days of the occurrence
of the Change of Control.  The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
 (4)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 13(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
13(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against Executive for any
reason.  Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive.
 
(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, the Executive shall be entitled to terminate this Agreement
and the Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company.  Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any earned but unpaid Base Salary, reimbursement
of any and all reasonable expenses paid or incurred by the Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(f)            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of more than 50% or more of the
shares of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: any acquisition of Common Stock or securities convertible
into Common Stock by any employee benefit plan (or related trust) sponsored by
or maintained by the Company.

 
7

--------------------------------------------------------------------------------

 


(g)           Any termination of the Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.
 
14.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
 
8

--------------------------------------------------------------------------------

 


15.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (the “Territory”) (to the extent
the Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers.
 
(b)           The Executive hereby agrees and covenants that he shall not,
during the Employment Period and any Separation Period without the prior written
consent of the Company, directly or indirectly, in any capacity whatsoever,
including, without limitation, as an employee, employer, consultant, principal,
partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a Company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Employment Period
and the Separation Period and thereafter to the extent described below, within
the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the business of the Company;
 
 
9

--------------------------------------------------------------------------------

 


(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 15(b) shall continue during the
Employment Period and until the twenty-four (24) months anniversary following
the termination of this Agreement or of the Executive’s employment with the
Company (including upon expiration of this Agreement), whichever occurs later,
unless this Agreement or Executive’s employment was terminated by Executive for
Good Reason or by Company without Cause.
 
16.           Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
 
10

--------------------------------------------------------------------------------

 


A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
17.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 14 or
Section 15 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 14 or Section 15 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
 
11

--------------------------------------------------------------------------------

 


(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.
 
(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless Executive and his heirs and representatives as, and to the
extent, provided in the Company’s bylaws and (ii) shall cover Executive under
the Company’s directors’ and officers’ liability insurance on the same basis as
it covers other senior executive officers and directors of the Company.
 
(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(f)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
 
12

--------------------------------------------------------------------------------

 


(g)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g., Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(i)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(j)           The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
(k)           The Company represents and warrants to Executive that it has the
full  power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.
 
[Signature page follows immediately]

 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.





 
interclick, inc.
                     
By:
/s/ Roger Clark
   
Name:  Roger Clark
     
Title:   Chief Financial Officer
                     
/s/ Michael Katz
 
MICHAEL KATZ


 
14

--------------------------------------------------------------------------------